Title: To Benjamin Franklin from Andre Morellet, [30 June? 1772]
From: Morellet, abbé André
To: Franklin, Benjamin


Monsieur
ce mardi soir à Whycomb [June 30?, 1772]
Je vous remercie très humblement de votre attention pour moy je me servirai des lettres que vous aves eu la bonté de m’envoyer pour birmingham. J’espere encore que j’aurai le plaisir de vous y trouver. Je pars demain de Whycomb pour oxford ou je passerai 2 ou 4 jours c’est à dire jusques à samedi ou lundi prochain je compte etre à birmingham le dimanche ou le mardi. Vous me dites que vous pourres y etre le samedi c’est une raison qui me decidera à faire tous mes efforts pour partir dès le samedi d’oxford mais je ne suis pas sur de trouver une place dans un stage coach dès le samedi et vous saves qu’ils ne partent pas le dimanche. Je vous supplie toujours de vous souvenir de moy si je n’ai pas le plaisir de vous revoir d’icy à mon retour à londres au commencement du mois d’aoust. Je merite votre amitié par le respectueux attachement et l’estime avec lesquels je suis Monsieur Votre très humble et très obeissant serviteur
L’abbé Morellet

J’ai fait vos compliments à mylord qui me charge de vous faire les siens et qui vous remercie bien de votre souvenir. Je vous prie de dire beaucoup de choses pour moy à mr. fitzmorris et à mr. le chevalier Pringle. Vous aures la bonté de demander mon addresse à mrs. glover.

 
Addressed: To / Dr. Franklin / Craven-street in the strand / London.
